*1041In an action by an infant under the age of 14 years to recover damages for personal injuries and by his father to recover damages for medical expenses and loss of services, the defendants appeal from so much of an order of the Supreme Court, Kings County, entered March 2, 1960, as: (1) grants leave to plaintiffs to amend the ad damnum clause in the complaint from $50,000 to $200,000 for the infant’s cause of action and from $5,000 to $15,000 for the father’s cause of action; and (2) grants leave to plaintiffs to serve an amended bill of particulars. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldóek, Ughetta, Kleinfeld and Christ, JJ., concur.